825 F.2d 408Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.William John HOUSER, Jr., Defendant-Appellant.
No. 86-5172
United States Court of Appeals, Fourth Circuit.
Submitted June 18, 1987.Decided July 27, 1987.

William John Houser, Jr., appellant pro se.
Constance Harriet Frogale, Office of the U. S. Attorney, for appellee.
Before PHILLIPS, MURNAGHAN and ERVIN, Circuit Judges.
PER CURIAM:


1
William John Houser, Jr., appeals from a conviction for disobeying an official highway sign in contravention of 36 C.F.R. Sec. 50.34.  Houser admits that he was driving faster than the posted speed limit but argues that the speed limit sign was not an 'official traffic sign' within the purview of Sec. 50.34 because of alleged inadequacies in the posting of the sign.  The district court affirmed the magistrate's finding that the speed limit sign was properly posted.  We affirm.


2
Even assuming the speed limit sign was not posted at the height recommended by the Department of Transportation in its Manual on Uniform Traffic Control Devices, Houser fails to state a cognizable challenge to his conviction.  By its plain terms, the Manual prescribes 'standards for traffic control devices installation, but not . . . legal requirement[s] for installation.'


3
We dispense with oral argument because this appeal is frivolous.


4
AFFIRMED.